TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00659-CR




                             Lord Uchechekwu Okuche, Appellant

                                                 v.

                                  The State of Texas, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
        NO. 09-204-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Lord Uchechekwu Okuche pleaded guilty to robbery. See Tex. Penal Code

Ann. § 29.02 (West 2003). The district court deferred adjudication and placed appellant on

community supervision. Two months later, the State moved to adjudicate. After appellant pleaded

true to the alleged violations of supervision, the court adjudged him guilty and assessed punishment

at twelve years’ imprisonment.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s

brief and was advised of his right to examine the appellate record and to file a pro se brief. See

Anders, 386 U.S. at 744. No pro se brief has been filed.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.




                                             ___________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Affirmed

Filed: March 17, 2011

Do Not Publish




                                                2